Exhibit 10.1

 

AMENDMENT NO. 1

 

THIS AMENDMENT NO. 1, dated as of May 1, 2009 (this “Amendment”), to that
certain Credit Agreement referenced below is by and among MAC-GRAY CORPORATION,
a Delaware corporation (the “Parent Borrower”), MAC-GRAY SERVICES, INC., a
Delaware corporation (“MGS”), and INTIRION CORPORATION, a Delaware corporation
(“Intirion”; together with the Parent Borrower and MGS, each a “Borrower” and
collectively the “Borrowers”), the Lenders party hereto and BANK OF AMERICA,
N.A., as Administrative Agent and Collateral Agent.  Capitalized terms used but
not otherwise defined herein shall have the meanings provided in the Credit
Agreement.

 

W I T N E S S E T H

 

WHEREAS, a $130 million senior secured revolving credit facility has been
established in favor of the Borrowers pursuant to the terms of that certain
Senior Credit Agreement, dated as of April 1, 2008 (as amended, restated,
supplemented and otherwise modified from time to time, the “Credit Agreement”),
among the Borrowers, the Lenders and Bank of America, N.A., as Administrative
Agent and Collateral Agent;

 

WHEREAS, the Borrowers have requested certain modifications to the Credit
Agreement; and

 

WHEREAS, the Lenders have agreed to the requested modifications on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1.             Amendment to the Credit Agreement.  Section 7.08(a)(iii) of the
Credit Agreement is amended to read as follows:

 

(iii) the Parent Borrower may make Restricted Payments, not exceeding $6,000,000
during any fiscal year, provided that the total of all Restricted Payments made
since December 31, 2007 may not exceed the sum of (A) $6,000,000 plus (B) with
respect to the period (treated as one accounting period) from December 31, 2007
to the end of the most recent fiscal quarter ending at least 45 days prior to
the date of any such Restricted Payment, 50% of Consolidated Net Income in
excess of $5,575,000 accrued during such period (or, in case such Consolidated
Net Income shall be a deficit, minus 100% of such deficit)

 

2.             Conditions Precedent.  This Amendment shall be effective upon the
Administrative Agent’s receipt of each of the following:

 

(a)           duly executed counterparts of this Amendment from the Borrowers,
the Administrative Agent and the Required Lenders; and

 

(b)           a certificate of a secretary or assistant secretary of each
Borrower certifying that the resolutions of the board of directors of such
Borrower delivered at the closing of the Credit Agreement have not been
rescinded or modified and remain in full force and effect on the date hereof,
including an updated incumbency certificate with respect to each of the
Borrowers.

 

--------------------------------------------------------------------------------


 

3.             Miscellaneous.

 

3.1           Full Force and Effect.  Except as modified hereby, all of the
terms and provisions of the Credit Agreement (including Schedules and Exhibits)
remain in full force and effect.

 

3.2           Affirmations and Representations and Warranties of the Borrowers. 
Each of the Borrowers hereby affirms, represents and warrants (a) the
representations and warranties set forth in Article V of the Credit Agreement
are true and correct as of the date hereof (except those which expressly relate
to an earlier period) and (b) no Default or Event of Default exists as of the
date hereof.

 

3.3           Affirmation of Liens.  Each of the Borrowers hereby affirms the
liens and security interests created and granted in the Loan Documents and
agrees that this Amendment is not intended to adversely affect or impair such
liens and security interests in any manner.

 

3.4           Acknowledgment of Obligations.  Each of the Borrowers
(a) acknowledges and consents to all of the terms and conditions of this
Amendment, (b) affirms such Borrower’s obligations under the Loan Documents and
(c) agrees that this Amendment does not operate to reduce or discharge such
Borrower’s obligations under the Loan Documents.

 

3.5           Fees and Expenses.  The Borrowers agree to pay all reasonable fees
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of Moore & Van Allen, PLLC, counsel to the
Administrative Agent.

 

3.6           Counterparts; Delivery.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original and it shall not be necessary in making proof of this
Amendment to produce or account for more than one such counterpart.  Delivery by
any party hereto of an executed counterpart of this Amendment by facsimile shall
be effective as such party’s original executed counterpart.

 

3.7           Amendment is a Loan Document.  Each of the parties hereto hereby
agrees that this Amendment is a Loan Document.

 

3.8           Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

MAC-GRAY CORPORATION

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWERS:

MAC-GRAY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Michael J. Shea

 

Name:

Michael J. Shea

 

Title:

Executive Vice President  & Chief Financial Officer

 

 

 

MAC-GRAY SERVICES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Michael J. Shea

 

Name:

Michael J. Shea

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

INTIRION CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Michael J. Shea

 

Name:

Michael J. Shea

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Charlene Wright-Jones

 

Name:

Charlene Wright-Jones

 

Title:

Assistant Vice President

 

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as L/C Issuer, Swingline Lender and as a Lender

 

 

 

 

 

By:

/s/ Christopher S. Allen

 

Name:

Christopher S. Allen

 

Title:

Senior Vice President

 

MAC-GRAY CORPORATION

Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK

 

 

 

 

 

By:

/s/ Valerie Schanzer

 

Name:

Valerie Schanzer

 

Title:

V.P.

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Mitchell B. Feldman

 

Name:

Mitchell B. Feldman

 

Title:

Director

 

 

 

WELLS FARGO BANK N.A.

 

 

 

 

 

By:

/s/ Michael Sweeney

 

Name:

Michael Sweeney

 

Title:

Vice President

 

 

 

TD BANKNORTH, NA

 

 

 

 

 

By:

/s/ Jeffrey R. Westling

 

Name:

Jeffrey R. Westling

 

Title:

Senior Vice President

 

 

 

EASTERN BANK

 

 

 

 

 

By:

/s/ Robert J. Moodie

 

Name:

Robert J. Moodie

 

Title:

Senior Vice President

 

 

 

SOVEREIGN BANK

 

 

 

 

 

By:

/s/ Penny Garver

 

Name:

Penny Garver

 

Title:

Senior Vice President

 

 

 

ALLIED IRISH BANKS, p.l.c.

 

 

 

 

 

By:

/s/ Michael Reilly

 

Name:

Michael Reilly

 

Title:

VP, Allied Irish Bank p.l.c.

 

MAC-GRAY CORPORATION

Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Keith Hamilton

 

Name:

Keith Hamilton

 

Title:

AVP, Allied Irish Bank p.l.c.

 

 

 

AIB DEBT MANAGEMENT LIMITED

 

 

 

 

 

By:

/s/ Michael Reilly

 

Name:

Michael Reilly

 

Title:

VP, Investment Advisor to AIB Debt

 

 

Management, Limited

 

 

 

By:

/s/ Keith Hamilton

 

Name:

Keith Hamilton

 

Title:

AVP, Investment Advisor to AIB Debt

 

 

Management, Limited

 

 

 

RBS CITIZENS, N.A.

 

 

 

 

 

By:

/s/ Christopher J. Wickles

 

Name:

Christopher J. Wickles

 

Title:

Senior Vice President

 

 

 

BANK OF THE WEST

 

 

 

 

 

By:

/s/ Sidney Jordan

 

Name:

Sidney Jordan

 

Title:

Vice President

 

 

 

BROWN BROTHERS HARRIMAN & CO.

 

 

 

 

 

By:

/s/ Amy Lyons

 

Name:

Amy Lyons

 

Title:

SVP

 

 

 

SALEM FIVE CENTS SAVINGS BANK

 

 

 

 

 

By:

/s/ Joseph V. Leary

 

Name:

Joseph V. Leary

 

Title:

Senior Vice President

 

 

 

FIRSTRUST BANK

 

 

 

 

 

By:

/s/ Ellen S. Frank

 

Name:

Ellen S. Frank

 

Title:

Vice President

 

MAC-GRAY CORPORATION

Amendment No. 1

 

--------------------------------------------------------------------------------